DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The previous claim rejections under 35 USC §§112 and 103 have been withdrawn, in light of the amendments.  However, new rejections under 35 USC §§112 and 103 have been set forth below.  The previous rejections under 35 USC 101 have been essentially maintained.  


Applicants’ arguments, filed 6/3/2022, concerning the previous rejection of the claims under 35 USC §101 have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §101, Applicants argument set forth on pages 10-12 essentially boils down to that because the claims now recite a generic use of “a machine learning model” that the claims are no longer directed to a judicial exception, are integrated into a practical application, and therefore add significantly more than the idea itself.
The Office respectfully disagrees.  Applicants merely claim the use of a generic computer element(s).  A machine learning model, as claimed, is merely generic software.  There is no specific structure, no specific algorithm being claimed that would specifically tie the claim to a practical application.  It is analogous to saying that the claim is executed via a processor (or even a specific type of hardware, like a symmetric multiprocessor).  The computing element is still generic.  Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
Regardless of the number of question-answer pairs or the number of groups of such pairs, the claims merely encompass answering a question via previous or derived knowledge (i.e., processes that can be performed by humans without a computer). 
And, it is further noted that generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea of providing an answer to a question.  It is noted that the Internet/computer limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment and do not add significantly more than the abstract idea itself.  Viewing the limitations as a combination does not add anything further than looking at the limitations individually.  Therefore, the previous rejection of the claims under 35 USC §101 is maintained. 



Applicants’ arguments, filed 6/3/2022, concerning the previous rejection of the claims under 35 USC §103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 9-15, 18-19 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at a very high level determining whether a question one currently asks has been previously asked, and if so, relying on the answer to the previously asked question to answer the currently asked question.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including taking a set of question and answer pairs and generating two more such sets, comparing to arrive at a similarity between previously asked question and a currently asked question, predicting an answer to the currently asked question and providing that answer if it matches a previously asked question or another answer if it doesn’t.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.
It is further noted that there is no generic hardware explicitly claimed, but generic software (i.e., no specific algorithm) is recited.  
For example, the claim limitation directed to “obtaining and generating question/answer pairs” encompasses remembering previously asked questions and their resolutions and deriving other questions/resolutions (e.g., by using synonyms of questions/resolutions, which can also reflect “common answers”).  Determining similarity between a new and previous question by comparing text, merely encompasses asking whether the question has been asked before.  Determining previous question/answer similarity, again merely encompasses asking whether the previously asked question was resolved.  And, “determining” that the previously asked question is similar to a new question and “selecting” an answer corresponding to the previously asked question, merely encompasses performing the previous resolution of the previous question for the similar new question.  In other words, one remembers that when one’s sink leaked last year one called the plumber.  So what’s one going to do when one’s sink is currently leaking?  One’s going to call the plumber (and resolve the new question with the answer provided/performed for the similar previous question). There’s a generic reference to the use of software as “machine learning” for making a prediction, which is a common mental task performed by humans (e.g., stomping on the brake will probably/predictably result in stopping the car).  And then answer is chosen if available, or another is (somehow) chosen, if the first is not available (i.e., one may derive a solution, if the exact solution hasn’t been previous.ly witnessed/performed).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass mental processes (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps including obtaining previously asked/answered Q/A pairs, determining if a new question and a previous question are similar by comparing text, determining similarity for a previously asked question and its answer, determining that the similar previous similar question has an associated answer, and assigning that answer to the new question or deriving an answer to resolve the new question.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.  There is no hardware explicitly claimed, but there is generic software, labelled as “a machine leaning model”.  No specific algorithm has been claimed, and it is further noted that a model is generally considered an abstract concept in and of itself.
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the recited elements in the claim amount to no more than mere instructions to apply the exception (i.e., there were no hardware elements explicitly recited in the claim, only generic software).  Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-4 and 9-11 depend upon claim 1, and do not correct the issues set forth above.  Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  



Regarding independent claim 12: 
Statutory Category:  Yes, recites a series of steps executed on processors (therefore a system / an article of manufacture).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim is substantially similar to claim 1, but adds that answers are classified / categorized.  As mentioned above, these concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, one remembers that when one’s sink leaked last year one called the plumber, which is in a category of home maintenance.  So what’s one going to do when one’s sink is currently leaking?  One’s going to rely on home maintenance information and call the plumber (and resolve the new question with the answer provided/performed for the similar previous question).  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components (hardware and software).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to determining answers based on a classification, determining candidate questions, correlating questions/answers, determining similarity between a new and a past question, and answering the new question with the answer to the similar past question.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., “processors” and “memory”, and a machine learning model) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 13-18 and 21 depend upon claim 12, and do not correct the issues set forth above.  Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  



Regarding independent claim 19: 
Statutory Category:  Yes, recites a series of steps executed on processors (therefore a system / an article of manufacture).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim is substantially similar to claim 1.  Space corresponds to an abstract representation of “memory”.  As mentioned above, these concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, one remembers that when one’s sink leaked last year one called the plumber, which is in an answer to the previous question in memory (i.e., memorized or in “space”).  So what’s one going to do when one’s sink is currently leaking?  One’s going to rely on one’s memory and call the plumber (and resolve the new question with the answer provided/performed for the similar previous question).  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to generating a Q/A pairings of previous questions and answers, asking a new question, answering one’s new question (based upon what?), remembering whether this question was asked before and what that resolution/answer was, and potentially choosing to do something (if what one thinks one should do what one did before?).  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., processor/s, the positively recited “non-transitory computer-readable medium” and a machine learning model) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claim 21 depends upon claim 19, and does not correct the issues set forth above.  Therefore, the claim is not patent eligible, and was reasonably rejected under 35 USC §101.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-15, 18-19 and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1:   
The limitation directed to the generation of a first set of QA pairs from a plurality of candidate QA pairs is unclear.  There is no guidance as to how this is to be accomplished, and as a result is arbitrary.  For instance, the claim encompasses merely using the obtained “plurality of candidate question and answer pairs” (recited in line 3 of the claim) as is.  There is no guidance as to how one skilled in the art generates the recited first set of QA pairs, and thus it is unclear whether or why the first set would be different than the line 3 plurality of candidate pairs.
Additionally, it appears that Applicants intent is that the recited “first set” encompasses a NULL set (i.e., a set of zero QA pairs), as evidenced by the language of claim 2 which is directed to a set of one or more.  This is ambiguous, because the existence of subsequent claim elements (e.g., the second set, the determining step, the selecting step, the “in response to” steps) depend upon this recited “first set” as containing at least one QA pair.  
The limitation directed to the generation of a second set of QA pairs from the first set of QA pairs is unclear.  There is no guidance as to how this is to be accomplished, and as a result is arbitrary.  For instance, the claim encompasses merely using the obtained “first set of question and answer pairs” (recited in line 5 of the claim) as is.  There is no guidance as to how one skilled in the art generates the recited second set of QA pairs, and thus it is unclear whether or why the second set would be different than the line 5 first set of candidate pairs.
The limitation directed to a “machine learning model” is unclear.  It is at best reciting generic use of software.  There is no structure / algorithm (i.e., guidance) that ensures a relevant “predicted answer”.  
The last limitation directed “selecting the answer from the second set” is unclear.  There is no guidance as to how one “selects”, and in fact, there appears to be no requirement to select a correct answer (merely choosing any arbitrary answer in the second set of QA pairs satisfies the claim language).    

Independent claims 12 and 19 are substantially similar to claim 1 and therefore likewise rejected.  Note that the “last limitation” of claim 1 has been added to claim 12 via new claim 21.  

Dependent claims 2-4 and 9-11 depend upon claim 1, and therefore are likewise rejected.  

Dependent claims 13-15, 18 and 21 depend upon claim 12, and therefore are likewise rejected.  

Further regarding claim 2, this claim is ambiguous as it sets forth an improper dependent claim.  Parent claim 1 explicitly provides he option of having two or more, or zero, questions (QA pairs).  Its child, claim two, has removed that option an replaced said option with an explicit requirement for only one question / QA pair.  Since a child claim cannot remove elements from it’s parent(s), claim 2 is an improper/ambiguous dependent claim.  


Further regarding claim 21:  The limitation directed “selecting the answer from the second set” is unclear.  There is no guidance as to how one “selects”, and in fact, there appears to be no requirement to select a correct answer (merely choosing any arbitrary answer in the second set of QA pairs satisfies the claim language).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-15, 18-19 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Anna Shtok (“Learning from the Past:  Answering New Questions with Past Answers”, WWW 2012, Lyon, France, April 16-20, 2012, pp. 759-768, hereafter referred to as “Shtok”) in view of Kalpesh Krishna et al. (“Generating Question-Answer Hierarchies”, arXiv, Cornell University archive document no. arXiv:1906.02622v2 [cs.CL] 21 Jul 2019, 15 pages, hereafter referred to as “Krishna”) and Visotski et al (US Patent Application Publication No. 2016/0055234, hereafter referred to as “Visotski”).

Regarding independent claim 1:  Shtok teaches 5obtaining a plurality of candidate question and answer pairs generated from a corpus of text; (See Shtok p. 760 Fig. 1 and the 1st paragraph of 2. Related Work teaching a textual Question and Answer pair.  See also, p. 761 and the 1st paragraph of 3. A Two Stage Approach showing another textual Question and Answer pair.) determining, using a similarity value of at least one question from the first set of question-answer pairs and the input query; (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α. And, refer to Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).) selecting, for the input query, an answer corresponding to the at least one question from the first-set of question-answer pairs, wherein the selecting comprises:  in response to determining that the predicted answer is included in the first set of question-answer pairs, selecting the predicted answer as the answer, (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α, in the context of Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)

However, Shtok does not explicitly teach the remaining limitations as claimed.  Krishna, though, teaches generating a first set of question-answer pairs from the plurality of candidate question and answer pairs; (See Krishna Figures 1, 3, 4 and 5 teaching the generation of sets of QA pairs from text, it being noted that both QA pairs data and corpus data are text and therefore suggestive of each other.)  generating a second set of question-answer pairs from the first set of question-answer pairs, (See Krishna Figures 1, 2, 3, 4, 5 and A1 in the context of section 3.5 Forming a QA hierarchy teaching/suggesting the generation of a specific QA pair set from a general set.)  or, in response to determining that the predicted answer is not a member of the first set of question-answer pairs, selecting the answer from the second set of question-answer pairs. (See Krishna 5th page, section entitled Low generation probability: discussing the use of a fallback mechanism to add more candidates when there are no probable candidates [i.e., adding more candidates that were not considered in the original set].)  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Krishna for the benefit of Shtok, because to do so provided a designer with options for implementing a platform for a question/answer system, as taught by Krishna in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  

And, Shtok in view of Krishna does not explicitly teach the remaining limitations as claimed.  Visotski, though, teaches A method of generating one or more answers for one or more queries, comprising: (See Visotski Abstract and Fig. 2, esp. #206 and #’s 208, 224, 226 and 230 teaching an exemplary computing environment, including processors and memory/storage, in a Question/Answer system environment.)  wherein the second set of question-answer pairs includes two or more questions that correspond a common answer; (See Visotski paragraph 0039 and 0069, in the context of Fig. 5 #504, 506 teaching the use of synonyms for question terms, which suggests that different questions may have the same answer.  Note that paragraphs 0053, 0056, 0066 and 0069 teach the use of synonyms for text / corpus data, which also suggests use of optional synonyms for answers.)  generating, by a machine learning model, a predicted answer to the input query; (See Visotski paragraph 0003 teaching the exemplary use of the commercial system Watson, which utilizes natural language processing and machine learning to determine answers to questions along with a confidence measure.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Visotski for the benefit of Shtok in view of Krishna, because to do so provided a designer with options for implementing a computing platform for a question/answer system, as taught by Visotski in the Abstract and Fig. 3.  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  



Regarding claim 2:  Shtok teaches wherein the first set of question-answer pairs includes at least one question answer corresponding to a single question.  (See Shtok p. 761 Fig. 2 showing a single question (“solved question”) and a best answer, and Fig. 3 showing a new question associated with a best/single answer.)  



Regarding claim 3:  Shtok teaches further comprising:  obtaining the corpus of text; determining a portion of the corpus of text corresponding to the input query, determining,  … , a candidate answer from the portion of the corpus of text; and determining the candidate answer matches the predicted answer for the input query.  (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  Also see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence on page 761, carrying over to page 762, teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  
However, Shtok in view of Visotski does not explicitly teach the remaining limitations as claimed.  Krishna, though, teaches using named entity recognition (See Krishna 5th page section entitled Unanswerable or low answer overlap: in the context of Figure 3 teaching that specific questions are generated from [recognized] named entities in text.)  



Regarding claim 4:  Shtok teaches further comprising:  comparing the text of the input query to a plurality of portions of the corpus of text; and determining the portion of the corpus of text from the plurality of portions based on comparing the text of the input query to the plurality of portions of the corpus of text.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.)  


Regarding claim 9:  Shtok teaches further comprising: generating a vector representation of the text of the input query, and  generating vector representations of text of questions included in the plurality of candidate question and answer pairs; and comparing the text of the input query to the text of the plurality of candidate question and answer pairs includes determining a semantic similarity between the question defined by the text of the input query and questions included in the plurality of candidate question and answer pairs, the semantic similarity being determined by comparing the vector representation of the text of the input query to the vector representations of the text of the questions included in the plurality of candidate question and answer pairs.  (See Shtok p. 762, Surface Level Similarity passage discussing the use of a vector space model to measure similarities in terms of lexical overlap of new (i.e., query) and past questions.)  

Regarding claim 10:  Shtok teaches wherein the similarity condition indicates the similarity value for the candidate question and answer pair is to be a highest similarity value among the determined similarity values.  (See Shtok p. 761 Fig. 3 showing a “top Candidate Selection” algorithmic element, in the context of p. 762 3.1 Stage One:  Top Candidate Selection section discussing the use of a similarity threshold comparison.)  

Regarding claim 11:  Shtok teaches wherein the similarity condition indicates the similarity value for the candidate question and answer pair is to be within a threshold number of highest similarity values among the determined similarity values.  (p. 762 3.1 Stage One:  Top Candidate Selection section discussing the use of a similarity threshold comparison.)  


Regarding independent claim 12:  Shtok teaches determining candidate answers from a corpus of text based on classifications of text in the corpus of text; (See Shtok p. 760 2. Related Work section discussing in the top paragraph, the use of categories selected from a predefined taxonomy.) determining candidate questions from portions of the corpus of text that include the candidate answers; (See Shtok p. 762 3.1 Stage One:  Top Candidate Selection section discussing the use of a similarity threshold comparison.) generating a plurality of candidate question and answer pairs including the candidate answers and the candidate questions; (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α..) determining, based on a similarity value that indicates a level of similarity between an input query and the first set of question-answer pairs, at least one question from the first set of question-pairs using a text of the input query  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α. And, refer to Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).) and selecting, for the input query, the predicted answer in response to determining that the predicted answer is included in the first set of question-answer pairs. (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α, in the context of Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)

However, Shtok does not explicitly teach the remaining limitations as claimed.  Krishna, though, teaches generating a first set of question-answer pairs from the plurality of candidate question and answer pairs; (See Krishna Figures 1, 3, 4 and 5 teaching the generation of sets of QA pairs from text, it being noted that both QA pairs data and corpus data are text and therefore suggestive of each other.)  generating a second set of question-answer pairs from the first set of question-answer pairs, (See Krishna Figures 1, 2, 3, 4, 5 and A1 in the context of section 3.5 Forming a QA hierarchy teaching/suggesting the generation of a specific QA pair set from a general set.)    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Krishna for the benefit of Shtok, because to do so provided a designer with options for implementing a platform for a question/answer system, as taught by Krishna in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  

And, Shtok in view of Krishna does not explicitly teach the remaining limitations as claimed.  Visotski, though, teaches A system for generating one or more answers for one or more queries, comprising: one or more processors; and memory accessible to the one or more processors, the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to perform operations comprising: (See Visotski Abstract and Fig. 2, esp. #206 and #’s 208, 224, 226 and 230 teaching an exemplary computing environment, including processors and memory/storage, in a Question/Answer system environment.)  wherein the second set of question-answer pairs includes two or more questions that correspond a common answer; (See Visotski paragraph 0039 and 0069, in the context of Fig. 5 #504, 506 teaching the use of synonyms for question terms, which suggests that different questions may have the same answer.  Note that paragraphs 0053, 0056, 0066 and 0069 teach the use of synonyms for text / corpus data, which also suggests use of optional synonyms for answers.)  generating, by a machine learning model, a predicted answer to the input query; (See Visotski paragraph 0003 teaching the exemplary use of the commercial system Watson, which utilizes natural language processing and machine learning to determine answers to questions along with a confidence measure.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Visotski for the benefit of Shtok in view of Krishna, because to do so provided a designer with options for implementing a computing platform for a question/answer system, as taught by Visotski in the Abstract and Fig. 3.  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  



Regarding claim 13:  Shtok teaches the operations further comprising: determining the similarity values by comparing the text of the input query to text of the first set of question-answer pairs; and determining the at least one question from the first set of question-answer pair matches the question defined by the text of the input query based on a similarity value determined for the first set of question-answers pairs meeting a similarity condition.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  And see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence on page 761, carrying over to page 762, teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 14:  Shtok teaches the operations further comprising: comparing the text of the input query to a plurality of portions of the corpus of text;  determining, from the plurality of portions, a portion of the corpus of text corresponding to the input query based on comparing the text of the input query to the plurality of portions of the corpus of text; determining a candidate answer from the portion of the corpus of text; determining the candidate answer matches the answer selected for the input query, and selecting the candidate answer as an output answer for the input query based on determining the candidate answer matches the predicted answer for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  And see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence on page 761, carrying over to page 762, teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 15:  Shtok teaches the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to the operations further comprising: selecting, for the input query, a plurality of answers from the plurality of candidate question and answer pairs; and wherein determining the candidate answer matches the answer selected for the input query includes determining the candidate answer matches at least one answer from the plurality of answers selected for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  



Regarding claim 18:  Shtok teaches the operations further comprising: generating a vector representation of the text of the input query, and generating vector representations of text of questions included in the plurality of candidate question and answer pairs; and determining a semantic similarity between the question defined by the text of the input query and the questions included in the plurality of candidate question and answer pairs, the semantic similarity being determined by comparing the vector representation of the text of the input query to the vector representations of the text of the questions included in the plurality of candidate question and answer pairs.  (See Shtok p. 762, Surface Level Similarity passage discussing the use of a vector space model to measure similarities in terms of lexical overlap of new (i.e., query) and past questions.)  



Regarding independent claim 19:  Shtok teaches receiving an input query including text defining a question; (See Shtok p. 761, Fig. 3 “New Question” and p. 762 top sentence in right column stating “where Qnew represents the new question”.) determining, from the first set of question-answer pairs, a candidate answer for the question using the input query; (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).) determine, from the question-answer pairs, a candidate answer for the question using the input query; (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  It being further noted that both QA pairs data and corpus data are text and therefore suggestive of each other.  Also, see Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α. And, refer to Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query)) and selecting an output answer for the input query based on determining that the predicted answer matches the candidate answer, wherein the output answer is the predicted answer;  (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α, in the context of Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assesses the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)

However, Shtok does not explicitly teach the remaining limitations as claimed.  Krishna, though, teaches generating, from a corpus of text, a first set of question-answer pairs including candidate question and answer pairs; (See Krishna Figures 1, 3, 4 and 5 teaching the generation of sets of QA pairs from text, it being noted that both QA pairs data and corpus data are text and therefore suggestive of each other.)  generating a second set of question-answer pairs from the first set of question-answer pairs, (See Krishna Figures 1, 2, 3, 4, 5 and A1 in the context of section 3.5 Forming a QA hierarchy teaching/suggesting the generation of a specific QA pair set from a general set.) selecting an output answer for the input query based on determining that the predicted answer does n o match the candidate answer, wherein the output answer is selected from the second set of question-answer pairs. (See Krishna 5th page section entitled Low generation probability: discussing the use of a fallback mechanism to add more candidates when there are no probable candidates [i.e., adding more candidates that were not considered in the original set].)  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Krishna for the benefit of Shtok, because to do so provided a designer with options for implementing a platform for a question/answer system, as taught by Krishna in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  

And, Shtok in view of Krishna does not explicitly teach the remaining limitations as claimed.  Visotski, though, teaches A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to: (See Visotski Abstract and Fig. 2, esp. #206 and #’s 208, 224, 226 and 230 teaching an exemplary computing environment, including processors and memory/storage, in a Question/Answer system environment.)  wherein the second set of question-answer pairs includes two or more questions that correspond a common answer; (See Visotski paragraph 0039 and 0069, in the context of Fig. 5 #504, 506 teaching the use of synonyms for question terms, which suggests that different questions may have the same answer.  Note that paragraphs 0053, 0056, 0066 and 0069 teach the use of synonyms for text / corpus data, which also suggests use of optional synonyms for answers.)  determining, from the corpus of text and using a machine learning model, a predicted answer for the question using the input query; (See Visotski paragraph 0003 teaching the exemplary use of the commercial system Watson, which utilizes natural language processing and machine learning to determine answers to questions along with a confidence measure.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Visotski for the benefit of Shtok in view of Krishna, because to do so provided a designer with options for implementing a computing platform for a question/answer system, as taught by Visotski in the Abstract and Fig. 3.  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  



Regarding claim 21:  Shtok in view of Visotski does not explicitly teach the remaining limitations as claimed.  Krishna, though, teaches the operations further comprising selecting, for the input query, in response to determining that the predicted answer is not a member of the first set of question-answer pairs, selecting the answer from the second set of question-answer pairs. (See Krishna 5th page, section entitled Low generation probability: discussing the use of a fallback mechanism to add more candidates when there are no probable candidates [i.e., adding more candidates that were not considered in the original set].)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Tong, Peihao, et al., “Leveraging Domain Context for Question Answering Over Knowledge Graph”, Data Science and Engineering, vol. 4, published online 4 Nov. 2019, pp. 323-335.
There may be a lot of candidate answers that share the same answer type and answer relation.  Groups of answers may be put into new candidate sets (page 331, 1st full paragraph); Use of question word components vectorization (p. 326, section 3.2 Input Question Representation, and Fig. 2); Constituency graph/tree node representation of QA pair, including components to determine a QA score (p. 329, Fig. 6 and section 3.4.1 Answer-Towards-Question Attention).



US Patent Application Publications
Allen 	 				2017/0169717
An approach is provided that improves a question answering (QA) computer system by ingesting a set of documents into a corpus of a first QA system. A multiple choice test is generated from the set of documents. The multiple choice test includes any number of questions, with each of the questions having a correct answer and one or more candidate, or wrong answers. The questions and answers are retrieved from the set of documents. The approach identifies concepts that correspond to each of the questions. The candidate answers corresponding to each of the questions are generated based on the identified concepts that pertaining to the respective questions. In this manner, the candidate answers are designed to be misleading in light of the respective questions. A subject, such as a second QA system, is tested using the generated multiple choice test. (Abstract).

Duboue 	 				2011/0125734
A system, method and/or computer program product for automatically generating questions and answers based on any corpus of data. The computer system, given a collection of textual documents, automatically generates collections of questions about the documents together with answers to those questions. In particular, such a process can be applied to the so called `open` domain, where the type of the corpus is not given in advance, and neither is the ontology of the corpus. The system improves the exploring of large bodies of textual information. Applications implementing the system and method include new types of tutoring systems, educational question-answering games, national security and business analysis systems, etc. (Abstract); Automatic generation of QA pairs based on any corpus of data (Abstract); Trained model (Fig. 2A); Use of synonyms (paras 0077 and 0092). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




September 9, 2022